In two proceedings pursuant to CPLR article 78 to review the determination of the appellant *585school district to discharge petitioners from their teaching positions and to compel appellants to restore them to full-time teaching positions, the appeal is from two judgments of the Supreme Court, Suffolk County (one in each proceeding), both entered August 14, 1975, which, inter alia, granted the applications. Judgments affirmed, with costs (see Matter of Mitchell v Board of Educ. of Great Neck Public Schools, 48 AD2d 835; cf. Matter of Baer v Nyquist, 34 NY2d 291). Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.